Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending.  Claims 1-6 and 17-19 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-6 and 17-19) and without traverse of the species of SEQ ID NOS: 1, 15 and 30 in the reply filed on 06/04/2021 is acknowledged.  Applicants traverse the restriction between Groups I and II because Groups I and II contain the same general inventive concept of using oriC and ter sequences.  The Office is not convinced.  Group II merely requires “[a] [linear] DNA having a length of 273 bp to 2.0 kb, and comprises oriC, and a pair of ter sequences that are each inserted outward with respect to the oriC and/or a nucleotide sequence recognized by a DNA multimer separation enzyme.”  Ter sequences are not required.  Even if they were, yet a DNA sequence with oriC and ter sequences is not specially adapted to only the process of Group I.  In other words, the process of Group I requires specific enzyme reaction mixture to cause replicating circular DNA (i.e. amplification), which is not required in the merely linear DNA of Group II.  Thus, a technical feature is lacking between Groups I and II.
The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
7-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/04/2021.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  
In claim 1, it is not clear the meaning of “enzyme group.”  Specifically, neither the specification nor the claims explain whether this phrase means as little as a single at least one enzyme selected from each of a first enzyme group (that catalyze replication of circular DNA), a second enzyme group (that catalyze an Okazaki fragment maturation and synthesize two sister circular DNAs constituting a catenane) and a third enzyme group (that catalyze a separation of two sister circular DNAs); or a reaction solution with multiple/group of enzymes from each of first enzyme types that together catalyze replication of circular DNA, a second enzyme types that together catalyze an Okazaki fragment maturation and synthesize two sister circular DNAs constituting a catenane and a third enzyme types that together catalyze a separation of two sister circular DNAs.  The specification offers no clarity.  The specification only repeats the language of the claims; and never clearly defines “enzyme group.”  In fact, the specification creates confusion as to the meaning of “enzyme group” because it states that the groups can encompass as few as a single enzyme.  For example, 
Specifically, examples of the first enzyme group include one or more enzymes or enzyme group selected from a group consisting of an enzyme having DnaA activity, one or more types of nucleoid protein, an enzyme or enzyme group having DNA gyrase activity, single-strand binding protein (SSB), an enzyme having DnaB-type helicase activity, an enzyme having DNA helicase loader activity, an enzyme having DNA primase activity, an enzyme having DNA clamp activity, and an enzyme or enzyme group 

(para. 0045).  In other words, the first enzyme group can be a single enzyme or any combination of exemplary enzymes.  
	This also introduces confusion as to the metes and bounds of the enzyme(s) that meet the functional clauses “that catalyzes replication of circular DNA,” “that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane” and “that catalyzes a separation of two sister circular DNAs” because a single enzyme cannot accomplish the claimed functions.  For example, RNase H does not “synthesize[] two sister circular DNAs constituting a catenane”; rather, it digests RNA.  Thus, the metes and bounds of the enzyme(s) that meet the claimed functional limitations are unclear.
	Even more, the only examples in the specification of amplifying/replicating circular nucleic acids using the claimed “enzyme groups” seems to require all of the enzymes from Table 1:
A reaction solution having the composition shown in Table 1, and a reaction solution having the composition shown in Table 1, to which Tus was added to a final concentration of 2 nM or 5 nM, were prepared. To each of these reaction solutions, template DNA or control DNA was added to a final concentration of 0.8 ng/μl, and they were then mixed with each other on ice. Thereafter, the obtained mixture was incubated in an incubator at 30°C for 1 hour for reaction. The total volume for a single reaction was set at 10 microliter. To the reaction solution, [a-32P]dATP had been added, and after completion of a DNA replication reaction . . .

    PNG
    media_image1.png
    669
    628
    media_image1.png
    Greyscale


(paras. 0155-56).
In sum, the two possible interpretations of the claimed “enzyme groups” are different inventions that yield different potential prior art; thus, the Office would be required to speculate as to the invention.
In claim 1, the following clause is confusing because it is not clear if oriC is required or only exemplary: “the circular DNA includes a replication origin sequence (origin of chromosome (oriC)).”  Replication origin sequences are a large genus that includes oriC, which is a specific species of replication origin sequences.  Thus, it is not clear if the exemplary species of oriC in parenthesis is required.
Finally, it is not clear the metes and bounds of enzyme(s) that meet the following functional limitations: “DNA multimer separation enzyme”; and “a protein having an activity of inhibiting replication by binding to the ter sequences.”  The specification provides one example for each: cre protein (recognizing loxP sequence) or XerCD in this particular application of replicating/amplifying circular DNA in a cell-free system.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 12-22 are directed to a natural process of replicating circular bacterial DNA (replisome) in the presence of a first enzyme group that catalyzes replication of circular DNA, a second enzyme group that catalyzes an Okazaki fragment maturation and synthesizes two sister circular DNAs constituting a catenane, and a third enzyme group that catalyzes a separation of two sister circular DNAs; and the circular DNA includes a replication origin sequence and a pair of ter sequences that are each inserted outward with respect to ori, or a nucleotide sequence recognized by a DNA multimer separation enzyme.  For example, the specification states that the first enzyme can include one or more of DnaA, DnaB, DnaC, DnaG, DnaN, hupA, hupB, IhfA, IhfB, gyrase, helicase, activity, single-strand binding protein (SSB), polymerase III (DnaX, see also, Kuzminov, Recombinational repair of DNA damage in Escherichia coli and bacteriophage lambda, Microbiol Mol Biol Rev. 1999 Dec;63(4):751-813, table of contents. doi: 10.1128/MMBR.63.4.751-813.1999; Bailey et al, Termination of DNA replication forks: "Breaking up is hard to do", Nucleus. 2015;6(3):187-96. doi: 10.1080/19491034.2015.1035843. Epub 2015 Apr 2).  As to replication origins such as oriC, Beattie explains that “Initiation of replication is best understood in E. coli, where replication originates from the oriC locus” (pg. 4, col. 2).  As to tus-ter or cre-lox or XerCD-dif, Beattie explains that “[i]n at least some bacteria, the progression of replisomes is modulated” by tus-ter and XerCD (pg. 8, col. 2 – pg. 9, col. 1).  Additional support for these natural components of circular nucleic acid replication can be found in many other publications such as Kuzminov and Bailey; and US6506581, Table 1.  Thus, it is clear from the evidence that the claims read on the natural process of replicating circular DNA using the claimed reactions mixtures and DNA.

Prior Art


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/AARON A PRIEST/Primary Examiner, Art Unit 1637